Title: Thomas Collinson to His Uncle, 12 September 1760
From: Collinson, Thomas
To: 


          
            Dear Uncle
            London Sept 12th 1760
          
          As I am no Stranger to the frequency of Petitions that sometimes interrupt your Retirement; I have been ever very cautious not to encrease the Number, by a too liberal Use of the Priveledge you favoured me with; of Recommending my Friends and Acquaintances.
          But as the worthy Gentleman Mr. Benjn Franklin of Philadelphia—the Bearer of this; is a Person every way deserving of a more consequential Esteem than mine; I flatter myself the introducing him to your Acquaintance will be mutually agreeable: as you will find him a very sensible knowing Gentleman of an original Turn and Genius; of great Modesty; and rather delibirate in communicating the Treasures of his Mind, than forward in displaying his Ability.
          He may be esteemed as a second Prometheus who has stolen the Ærial fire, by his invention of extracting the Thunder from the Clouds by the electrical Apparatus of an Iron Bar &c. You know (I fancy) that he is Agent here for the Assembly in opposition to the Proprietors.
          By one Means or another I have been able to collect great Quantities of Goods, without paying you a Visit so early as I first thought would be necessary: But whilst our Family is at Bath, which I believe will be in about a Fortnight, intend running down and accepting of your kind Offer for a few Nights.
          A Letter lately received from Bramshot inform’d us all Friends were well there.
          With all our sincere Loves to you and all yours—remain affectionately Your obliged Kinsman
          
            Tho. Collinson
          
          
            P.S. Warmley will be a very entertaining Sight to Mr. Franklin and Son, who accompanies him and is a very agreeable accomplished Gentleman.
          
        